Motion for Reargument.
Kirshenbaum & Kirshenbaum, Alfred Factor, William Young Chaika, for Gino Marchetti.
Abedon, Michaelson & Stanzler, Milton Stanzler, Richard A. Skolnik, for John A. Riccio.
Per Curiam.
After our opinion in the above cases was filed, the parties John A. Riccio and Mary Riccio asked for and received permission to file a motion for reargument. Pursuant thereto they have filed such a motion, stating therein certain reasons in support thereof.
We have carefully considered those reasons and are of the opinion that they suggest nothing which in the circumstances warrants a reargument.
Motion denied.